Citation Nr: 1823558	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran requested and was scheduled for a Travel Board hearing in May 2016.  However, he failed to appear for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Veteran's service connection claim for bilateral hearing loss was initially denied by a February 2005 rating decision.  The Veteran was notified of this decision but did not appeal.

2.  Evidence received since the February 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the probative evidence fails to establish that Veteran's current hearing loss disability is the result of a disease or injury during his active duty service, including noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

New and Material Evidence

Since the February 2005 rating decision, new medical and lay evidence has been associated with the claims file.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Specifically, a September 2011 medical record from Dr. Saporito, an August 2012 VA examination, a December 2014 VA examination, and private treatment records have been added to the claims file.  These records relate to previously unestablished facts.  Further, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  For these reasons, reopening of the previously denied claim of service connection for bilateral hearing loss is warranted.  As the RO reopened and adjudicated the claims on the merits, the Board will do so as well.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service Connection- Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that exposure to loud noise during service caused his hearing loss.  It should be noted that the Veteran served in Vietnam as a combat engineer.  He is a recipient of the Vietnam Service Medal and Vietnam Campaign Medal.  

Service treatment records are negative for complaints, treatment, or diagnoses of hearing loss.  On entrance into service in October 1967, the Veteran's ears were noted as normal on the clinical evaluation.  Further, hearing test did not show hearing impairment for VA purposes.  During his June 1969 separation examination, the Veteran's ears were noted as normal on the clinical evaluation.  In addition, hearing test did not show hearing impairment for VA purposes.  Further, he denied hearing loss on his report of medical history. 

The Veteran was afforded a VA examination in December 1969.  The Veteran denied hearing loss and the examiner indicated that none was noted.  

A November 2004 VA examination report shows hearing impairment for VA purposes in the right ear, but not in the left ear.  He reported that he was stationed in Vietnam for one year and was around artillery batteries which were firing 105 Howitzers.  He denied use of personal hearing protection during service.  His post-military employment included working as a garage utility man for state sanitation services for about 20 years.  His garage was located near an airport.  He reported occasional noise exposure on the job and that he was provided personal hearing protection devices, which he sometimes used. He reported the onset of his hearing difficulties was in his early to middle 40's.  In a January 2005 addendum opinion, a VA examiner opined that due to his history of occupational noise exposure, normal audiometric separation exam, and factoring in normally occurring hearing loss, his hearing loss is considered not due to his service.  

In September 2011, the Veteran was examined by Dr. Saporito.  He noted that the Veteran had a history of noise exposure while in service.  Dr. Saporito opined the Veteran's sensorineural hearing loss was most likely related to noise exposure in service.  A rationale was not provided.

An August 2012 VA examination report shows hearing impairment for VA purposes in both ears.  The examiner opined the Veteran's hearing loss is not related to service because his separation audiogram indicates that he separated with hearing that was within normal limits bilaterally and no change was noted in service.  

A December 2014 VA examination report shows hearing impairment for VA purposes in both ears.  The examiner opined that his hearing loss is not related to service because records show no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during service.  Further, there was no record of complaint or treatment of the claimed condition in the service records.  The examiner also noted that the Institute of Medicine (IOM) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Further, the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner concluded that based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

The August 2012 and December 2014 VA audiological tests confirm hearing loss disability for VA purposes in each ear under 38 C.F.R. § 3.385.  The first element of Shedden is met.  The Veteran's reported history of military noise exposure is credible.  The circumstances of his military service are consistent with the noise exposure he has attested to having therein.  The question remaining then is whether the evidence establishes a causal connection between the current hearing loss and the Veteran's in-service noise exposure.

Dr. Saporito's 2011 opinion, which is favorable, is not probative because he did not provide any rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA opinions, which the Board finds probative, do not support a causal relationship between the Veteran's hearing loss and military service.  The January 2005 and December 2014 VA opinions in particular were based on knowledge of the Veteran's in-service and post-service history, clinical presentation, and the examiners' medical training.  They were also supported by a sufficient rationale.

The Veteran's lay opinion that his current hearing loss is related to noise exposure in service is not competent.  This is a complex medical question for which medical expertise is required, particularly in light of his post-service noise exposure.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Veteran's assertion of a continuity of hearing loss symptomatology since service, pursuant to 38 C.F.R. § 3.303(b), is not credible because he reported in November 2004 that the onset of his hearing difficulties was in his early to middle 40's, which is many years after service.

Further, hearing loss disability was not affirmatively shown to have been manifested in service or to a compensable degree within one year of discharge.  38 C.F.R. § 3.303 (a), 3.307, 3.309.  The earliest medical record regarding complaints/treatment of his hearing loss is dated many years after service separation, and as noted the Veteran reported noticing onset of hearing loss many years after service.  Further, as noted the enlistment and separation examinations were normal and did not reflect findings or complaints of hearing loss.  

As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss is not warranted.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


